Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILD ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over (Otaki, EP 1093,268, IDS submitted 4/5/2021), in view of Michaels (US 20180241464) and further in view of Cole (US 2009/0060520).

Referring to claim 1, Otaki discloses a receiver comprising: N reception antenna elements (FIG. 1, and Par. 76, “receiving apparatus shown in Fig. 1 inclues antennas 11a and 11b for receiving a #1-type 
a correlation detector (FIG. 2, Cross-Correlation Detector) configured to perform correlation processing on each of the reception signals demultiplexed by the demultiplexers with a reception antenna element that receives the highest power being set as a reference element so as to calculate a relative phase difference (FIG. 2, and Par. 81, “a cross-correlation detector 20 for detecting a cross correlation value between the output signals from the receivers”. Par. 83, “signals are adjusted to be in phase with each other based on a cross correlation value between the two signals”. Par, 82, “a cross-correlation value between the output signals from the receiv4s 12a and 12b is detected by the cross-correlation detector 20. Then, the output signals from . . . the receivers . . . are adjusted by a predetermined amount of phase by the phase shifters”. ), and calculate an excitation coefficient for cancelling a phase difference between the N reception antenna elements for each of the sub-channels based on the calculated relative phase difference (FIG. 2 and Par. 81-82, “phase shifters 21 and 22, which are provided at the output terminals of the receives 12a and 12b, . . . phase-shifts the output signals  . . . by a predetermined amount of phase based on the detection result of the cross-correlation detector”, “a cross-correlation detector 20 for detecting a cross correlation value between the output signals from the receivers”.  Note that the cross-correlation value is equivalent  to the excitation coefficient or value and the phase is shifted based on this value, which equivalent to cancelling or adjusting a phase between the N reception signals from the antenna elements);
N phase compensators (FIG. 2-4, and Par. 81 and 86“phase shifters”. Note that the phase shifters compensate phase difference by shifting phase of signals based on results from the cross-correlation detector) configured to multiply the reception signals demultiplexed by the demultiplexer, respectively, by the excitation coefficient for each of the sub-channels (FIG. 2-4 and Par. 81-82, and 86, “phase shifters phase-shifts the output signals  . . . by a predetermined amount of phase based on the detection result of the cross-correlation detector”, note that that there one phase shifter for each receiver, thus, there are N phase shifters for N signals from the N receivers. Further, note that the phase shifters adjust or change the phase to compensate for the misalignment of the phase, thus, the phase shifters are equivalent to phase compensators. Also note that paragraph 82 describes the output signals from the receivers 12a and 12b are adjusted by a predetermined amount of phase by the phase shifters 21 and 22 based on the detection result. This also reads on the phase shifters as the phase compensators); and
a combiner configured to combine multiplication results from the N phase compensators for each of the sub-channels to generate output signals, wherein N is an integer of two or more (FIG. 2-5, Par. 81, "a signal synthesizing portion 23 for combining the signals of the phases shifted by the phase shifters 21 and 22.", paragraph 82: " The resulting signals are then combined to be a synthesized signal by the signal synthesizing portion 23." Note that the “signal synthesizing portion 23” as depicted in figures 2-5 is equivalent to the combiner and it combines the outputs from the phase shifters 21 and 22 (phase compensator) and it generates an output as the outcome. With regards to where N is an integer, note that N is equal to 2 which is an integer). 
Otaki does not explicitly disclose the receiver is a satellite receiver.
In an analogous art, Michaels discloses a satellite receiver (Par. 54, “The satellite receiver will apply signal processing to each uplink symbol”).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Otaki by incorporating the teachings of Michaels so that the concepts of multiple receivers would be applied for satellite communication, for the purpose of improving signal quality and efficiency for satellite communications. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.

In an analogous art, Cole teaches N demultiplexers that are configured to demultiplex reception signals from the N reception antenna elements into sub-channels (FIG. 2 and at least Par. 43, “N demuxes 205 are positioned after the drivers. Alternately or additionally, there may be M drivers 204 for redundancy, in which case the N demuxes 205 would be positioned before the drivers 204. The N demuxes 205 may be (S+1):1 demuxes, described in more detail with respect to FIGS. 4-6. In the illustrated embodiment, each demux receives a primary data modulation signal and routes it to one of (S+1) transmitters”. Note that there are N individual demuxes or demultiplexers for each 1-N signals for demultiplexing the received signals).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Cole so that each received signal is demuxed invidually, for the purpose of dividing the demultiplixing task to multiple circuits rather than one single demultiplexer and thereby reducing error probability. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.

Allowable Subject Matter

Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the examiner’s statement of reasons for allowance:
The prior art fails to disclose or suggest the limitations “a ground command acquisition antenna configured to receive notification information for limiting a frequency to be subjected to the correlation processing by the correlation  detector, 

Claims 3-6 are allowed.
The following is the examiner’s statement of reasons for allowance:
The prior art fails to disclose or suggest the limitations “the switch being configured to exchange the output signals generated by the combiner for each of the sub-channels in a frequency domain, to output transmission signals, the satellite transmitter including: a memory to store therein a transmission excitation coefficient associated with a transmission direction of a corresponding transmission beam;
N phase shifters configured to read from the memory the transmission excitation coefficient in accordance with the transmission direction of a corresponding transmission beam, and multiply a corresponding transmission signal output from the switch by the read transmission excitation coefficient; N multiplexers configured to multiplex multiplication results from the N phase shifters on a frequency axis; and N transmission antennas configured to emit signals multiplexed by the N multiplexers to a space so as to generate transmission beams, wherein N is an integer of two or more”, as in claim 17 along with the limitations of the intermediate and base claims”, along with other limitations of claim 3. Claims 4-6 depend on allowable claim 3.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

/FRED A CASCA/               Primary Examiner, Art Unit 2644